UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 12, 2012 SPIRIT AIRLINES, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-35186 (Commission File Number) 38-1747023 (IRS Employer Identification Number) 2800 Executive Way Miramar, Florida 33025 (Address of principal executive offices, including Zip Code) (954) 447-7920 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. Item 7.01 Regulation FD. The information in this report furnished pursuant to Items 2.02 and 7.01 (including the exhibit incorporated herein by reference from Item 9.01) shall not be deemed “filed” for the purposes of Section 18 of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section.It may only be incorporated by reference in another filing under the Exchange Act or the Securities Act of 1933, as amended (the “Securities Act”), if such subsequent filing specifically references the information furnished pursuant to Item 2.02 or Item 7.01 of this report. Spirit Airlines, Inc. today reported certain traffic statistics for December 2011 and an update on current business trends.A copy of Spirit’s traffic results is filed as Exhibit 99.1 to this Current Report of Form 8-K and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description December 2011 Traffic Results. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:January 12, 2012 SPIRIT AIRLINES, INC. By:/s/Thomas Canfield Name: Thomas Canfield Title:Senior Vice President and GeneralCounsel EXHIBIT INDEX Exhibit No. Description December 2011 Traffic Results
